DETAILED ACTION
Claims 1-16 are pending. Claims 1-9 have been amended, claims 10 & 11 are withdrawn, and claims 12-16 are newly added claims. The Examiner notes that the amendments have both broadened and narrowed the claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the It would have been obvious to one of ordinary skill in the art at the time of filing to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 & 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US PG Pub 2017/0176853; hereafter ‘853) in view of Hattori et al. (US PG Pub 2015/0014819; hereafter ‘819).
Claims 1, 8, & 9: ‘853 is directed towards an imprinting method (title) that includes supplying an imprint material on a substrate and then forming a pattern of the imprint material on the substrate using a mold (¶s 85-102), the method comprising:
repeatedly performing a process of heating, cooling and imprinting a resist on a substrate wherein the substrate with resist is moved relative to the mold each time to imprint the entire substrate (see Figs. 6 & 7(a)-(b) and ¶s 86-12) wherein the product is produced and thus the substrate has been processed because it has been finished.
The Examiner notes that repeating a process of heating, cooling, and imprinting a resist while moving the mold and substrate relative to each other to imprint the entire 
Although the taught range of repeating the steps of heating, cooling, and imprinting until the entire surface is imprinted is not explicitly the claimed number of steps, it does overlap the claimed number of steps.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
‘853 does not state that the substrate is conveyed.
However, given that either the substrate is moved or the imprint mold is moved it would have been obvious to one of ordinary skill in the art at the time of filing to convey the substrate during the process because there are only two choices and both moving the substrate and moving the imprint mold are equally suitable.
I.e. ‘853 teaches repeating the process at least 3 time and thus reads on the claimed process steps of performing a first process of heating and cooling a substrate, conveying the substrate after the first process, performing a second process of heating and cooling a substrate after the substrate has been conveyed, and finally performing a imprinting process on the substrate after the substrate has been subjected to the second process.
‘853 does not teach dispensing an adhesion layer on the substrate prior to performing the process.

It would have been obvious to one of ordinary skill in the art at the time of filing to apply an underlying layer as taught by ‘819 to the substrate of ‘853 prior to application of the resist material during the process of ‘853 because it would have predictably provided good adhesiveness and reduce failure and defect of resist pattern during the process and thus improved the process of ‘819.
Thus, ‘853 in view of ‘819 teaches dispensing on the substrate an adhesion material to the substrate followed by application of a resist material, performing a first process of heating and cooling the substrate on which the adhesion material has been dispensed, conveying the substrate after the substrate has been subjected to the first process, performing a second process of heating and cooling the substrate after the substrate has been subjected to the conveying, and performing a forming process on the substrate after the substrate has been subjected to the second process.
Claim 2: Given that there is no specific times claimed or an allowable time it is apparent that ‘853 necessarily reads on the claim limitations because the process is performed.
Claim 3: ‘853 discloses that imprinting can be used for large scale manufacturing such as circuits (¶ 2).
‘853 does provided details for performing the process multiple times on a plurality of substrates.

Thus, ‘853 teaches repeating the process and therefore teaches repeating the time periods the same as well.
Claim 4: As discussed above, ‘853 teaches repeating the heating, cooling, and imprinting steps multiple times and although the taught range of repeating the steps of heating, cooling, and imprinting until the entire surface is imprinted is not explicitly the claimed number of steps, it does overlap the claimed number of steps.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 5 & 6: The heating time is a result effective variable based on the mass of the material being heated (¶ 4).
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 7: The first and second process heats the substrate to a temperature of 100ºC (¶ 79).
Claims 12 & 13: The heating and cooling can be performed by both the template and the substrate holder and thus the first and second processes are performed by a 
Claim 14: As discussed above, ‘853 teaches conveying the substrate after the second process and then imprinting.
Claim 15: The heating and cooling can be performed by both the template and the substrate holder and thus the first and second processes are performed by a first and second device (heating is performed by the mold, see ¶s 77; cooling is performed by the substrate, ¶ 63) and the convey moves the substrate and then stamps.
Claim 16: The first and second process are performed as discussed above and the “for forming an adhesion layer” and “for reducing contaminants” are both intended use and are not required for the claim to be met.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that the amendments have both broadened and narrowed the claims which have necessitated the new ground(s) of rejection presented in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/James M Mellott/           Primary Examiner, Art Unit 1712